UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7608


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SANTANA JADE CLINE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:07-cr-00133-GBL-1; 1:09-cv-00373-GBL)


Submitted:    December 15, 2009            Decided:   December 21, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Santana Jade Cline, Appellant Pro Se.      Stephanie Bibighaus
Hammerstrom, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Santana     Jade    Cline        seeks     to     appeal      the    district

court’s order denying relief on her 28 U.S.C.A. § 2255 (West

Supp.    2009)    motion.         The    order       is   not    appealable         unless    a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional         right.”         28     U.S.C.      § 2253(c)(2)         (2006).        A

prisoner       satisfies        this        standard       by     demonstrating            that

reasonable       jurists      would      find      that    any       assessment       of     the

constitutional         claims     by    the    district        court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We have

independently reviewed the record and conclude that Cline has

not     made    the    requisite        showing.          Accordingly,         we     deny    a

certificate       of     appealability         and      dismiss      the     appeal.          We

dispense       with    oral     argument        because        the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                    DISMISSED



                                               2